Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Iwasaki (JP 2018-173564; citations refer to the machine translation filed 10/26/2020) discloses an optical film comprising a resin substrate, a first hard coat layer, and a second hard coat layer [abstract; 0007; 0017; Fig. 1]. Iwasaki discloses a 5-μm square region of the surface of the film has 3 to 20 columnar protrusions [0018]. The reference also discloses a rubber eraser abrasion test [0022]. The dynamic friction coefficient can be adjusted [0018; 0065].
Iwasaki is silent with regard to a 5-μm square region of the surface of the film having depressions after a rubber eraser abrasion test as presently claimed. The reference is also silent with regard to the value of the dynamic friction coefficient before and after the rubber eraser abrasion test.
Previously, the examiner concluded that Iwasaki uses the same materials as used in the present invention and so its films must possess the same properties as presently claimed (see, e.g., paragraph 8 of Non-Final Rejection mailed 7/9/2021). Applicant, however, has successfully demonstrated the materials of Iwasaki do not necessarily possess the claimed properties. In particular, Applicant compares Examples 1-5 of the present specification, which use the same materials as Iwasaki but do not possess the claimed properties, with Examples 6-12 of the present specification, which use different materials and achieve the claimed properties. See Applicant’s Remarks filed 11/8/2021 at pages 8-10. Applicant has successfully rebutted the examiner’s position, and so the rejections are withdrawn.

Each of newly cited Horio (US 2017/0276840), Isojima (US 2019/0315105), and Hashimoto (US 2020/0386917) discloses a hard coat layer formed from similar materials as hard coat layer composition 7 of the present specification (i.e., a mixture of dipentaerythritol pentaacrylate and dipentaerythritol hexaacrylate; EO-modified dipentaerythritol hexaacrylate; silica particles; a photopolymerization initiator; a fluorinated leveling agent; and solvent), which is used in the inventive Examples 6-12. Each reference, however, further coats the hard coat layer with a different hard coat layer than used in the present invention. Therefore, one cannot reasonably conclude the films of the prior art necessarily would have the same properties as presently claimed and so the claimed invention differs from the prior art. See the following citations for each reference:
Horio (US 2017/0276840) at [0272-0288].
Isojima (US 2019/0315105) at [0203-0216].
Hashimoto (US 2020/0386917) at [0179-0185; 0193-0197; 0216-0217]


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D FREEMAN whose telephone number is (571)270-3469. The examiner can normally be reached Monday-Friday 11-8PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN D FREEMAN/Primary Examiner, Art Unit 1787